Name: Commission Regulation (EC) No 1495/94 of 28 June 1994 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 161 /22 Official Journal of the European Communities 29 . 6. 94 COMMISSION REGULATION (EC) No 1495/94 of 28 June 1994 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EC) No 3375/93 (2), and in particular Article 6 (5) thereof, Whereas Article 6 (3) of Regulation (EEC) No 2358/71 provides that where the free-at-frontier offer price, plus customs duties, for a type of hybrid maize and hybrid sorgum for sowing and coming from a non-member country, is lower than the corresponding reference price, a countervailing charge on hybrid maize and hybrid sorghum shall be levied on imports of the hybrid from that country, subject to obligations resulting from binding under GATT ; whereas the countervailing charge is equal to the difference between the reference price and the free-at-frontier price plus customs duties ; Whereas the reference prices for the 1994/1995 market ­ ing year for hybrid maize and hybrid sorgum for sowing were fixed in Commission Regulation (EC) No 1476/94 (3) ; Whereas the free-at-frontier offer prices for each country of provenance are determined using all available relevant information ; whereas such relevant information is defined in Article 1 (1 ), (2) and (3) of Commission Regulation (EEC) No 1 665/72 (4), amended by Regulation (EEC) No 2811 /86 (*) ; whereas Article 3 of the same Regulation provides that the free-at-frontier offer prices for each country of provenance shall be determined from the most favourable purchasing opportunities for the products in question calculated in accordance with Articles 1 and 2 of the Regulation ; whereas information on offers which have no economic effect on the market in particular because of the insignificant quantities for which they are made are to be disregarded for the purpose of calculating these prices ; Whereas, pursuant to Article 2 of Regulation (EEC) No 1665/72, an adjustment must be made in the case of price information relating to a stage other than free-at ­ Community-frontier ; whereas, pursuant to Article 4 (2) of that Regulation, the countervailing charge must be amended where a significant variation in the free-at ­ frontier offer price is recorded ; Whereas, as a result of the application of the aforemen ­ tioned provisions to the information currently available to the Commission, the countervailing charge in respect of certain types of hybrid is to be fixed at the amounts indicated in the Annex to this Regulation ; Whereas, consequently, Commission Regulation (EEC) No 1706/93 (6), as last amended by Regulation (EC) No 666/94 Q, which fixed the countervailing charges for the preceding period, should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The countervailing charges on seeds are fixed as shown in the Annex hereto. Article 2 Regulation (EEC) No 1706/93 is hereby repealed. Article 3 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 303, 10. 12. 1993, p. 9 . O OJ No L 159, 28 . 6. 1994, p. 34. (4) OJ No L 175, 2. 8 . 1972, p. 49. Is) OJ No L 260, 12. 9 . 1986, p. 8 . (*) OJ No L 159, 1 . 7. 1993, p. 72. O OJ No L 83, 26. 3 . 1994, p. 6 . 29. 6. 94 No L 161 /23Official Journal of the European Communities ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 13,8 404 15.1 064 20,4 066 34,9 068 34,9 1 1005 10 13 3,2 091 3,2 090 3,2 093 5,5 388 14.3 063 21,7 061 35.2 066 38 068 70,1 404 70,1 2 1005 10 15 7,2 061 14,9 092 19.4 038 22.6 093 29,4 090 29,4 091 45.7 052 47 512 51 064 77 063 80.4 066 90.5 388 140,7 524 140,7 3 (') The countervailing charge may not exceed 4 % of the customs value . (2) Origin identification : 1 Other countries with the exception of Austria, Argentina, Bosnia ­ Herzegovina, Croatia, Chile, Slovenia, the territory of former Yugoslav Republic of Macedonia and the United States 2 Other countries with the exception of Japan, Austria, Argentina, Hungary, Turkey, Chile, the United States and Croatia 3 Other countries with the exception of Argentina, Bulgaria, Canada and the United States 038 Austria 052 Turkey 061 Czech Republic 063 Slovak Republic 064 Hungary 066 Romania 068 Bulgaria 090 The territory of former Yugoslav Republic of Macedonia 091 Slovenia 092 Croatia 093 Bosnia-Herzegovina 388 South Africa 400 the United States 404 Canada 512 Chile 524 Uruguay